DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Arguments
Applicant’s arguments with respect to claims 1, 9, and 13 have been considered but are moot because the new ground of rejection relies upon new references not previously applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.
With respect to the argument that Kethman fails to disclose “wherein surfaces of the two legs opposite the flat surface and the cutting surface are textured all along their lengths to prevent slippage when the surgical clip is held by an applicator” since grip 70 is localized to the distal end of the clip, it is pointed out that “length” can refer to any dimension of an item, and does not inherently specify the longitudinal dimension of the clip by its broadest reasonable interpretation. The grip 70 stretches across the entire lateral length of the clip disclosed by Kethman, and therefore would still technically meet this claim limitation. However, since the new piece of prior art used below against claims 9-16 necessitates this second Non-Final Rejection, Kethman is no longer relied upon to reject this specific limitation.
Claim Objections
Claim 11 is objected to because of the following informalities:  in line 2 of the claim, "grooves" is misspelled as "groves".  Appropriate correction is required.
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
Claims 1-7 are rejected under 35 U.S.C. 103 as being unpatentable over Whiting (PGPub US 2009/0171380 A1) in view of Kethman et al. (PGPub US 2014/0236170) and further in view of Transue et al. (Patent No. US 4,979,950).
With respect to claim 1, Whiting discloses a surgical clip (200 in Fig. 5) for controlling bleeding (abstract), the surgical clip (200) comprising two legs (202 and 204), each including a flat surface (see filled areas in annotated Fig. 5 below), and a secondary surface (236A-B), and a curved section (106) configured to join the legs (202 and 204). 
	However, since the surgical clip of Whiting is not configured with a cutting portion, Whiting fails to disclose a surgical clip for simultaneously cutting a blood vessel and controlling bleeding, the surgical clip comprising two legs, each including a cutting 

    PNG
    media_image1.png
    729
    569
    media_image1.png
    Greyscale

	In the same field of endeavor of surgical clips (abstract), Kethman et al. teaches a surgical clip (Unit A in Fig. 2) for simultaneously cutting a blood vessel and controlling bleeding (abstract: “the device performs its function such as clamping and/or cutting”), the surgical clip comprising two legs (30 and 40), each including a cutting surface (91 and 92).
	However, Kethman et al. fails to disclose wherein surfaces of the two legs opposite the flat surface and the cutting surface are textured all along their lengths to prevent slippage when the surgical clip is held by an applicator, since the grip (70 in Fig. 2) of Kethman et al. provides texture along a lateral width of the clip.
	In the same field of endeavor of surgical clips (abstract), Transue et al. teaches a surgical clip (10 in Fig. 1), the surgical clip (10) comprising two legs (12 and 14) and a curved section (13) configured to join the legs (12 and 14), each leg (12 and 14) including an inner surface (right side with 40 and 42) wherein surfaces of the two legs (12 and 14) right side with 40 and 42) are textured all along their lengths (60 extends along lengths of 12 and 14) to prevent slippage when the surgical clip is held by an applicator (col. 4, lines 43-44: “These serrations [60] engage with complementing serrations or grooves in the applier tips”).
	It would have been prima facie obvious for one of ordinary skill in the art to have further modified the Whiting and Kethman et al. combination to further include the teachings of Transue et al. and incorporate wherein surfaces of the two legs opposite the flat surface and the cutting surface are textured all along their lengths to prevent slippage when the surgical clip is held by an applicator. One of ordinary skill in the art would have been motivated to perform this modification in order to enhance clip retention (col. 4, lines 55-57: “The angled surfaces thus enhance rearward clip retention during clip placement”).
Regarding claim 2, Whiting, Kethman et al. and Transue et al. render all of the preceding limitations obvious, as shown above. Whiting further discloses wherein a secondary surface (236A in Fig. 5) of one of the two legs (202) is offset relative to the the secondary surface (236B) of the other of the two legs (204). However, Whiting fails to disclose that these surfaces are cutting surfaces.
	In the same field of endeavor of surgical clips (abstract), Kethman et al. teaches a surgical clip (Unit A in Fig. 2) for simultaneously cutting a blood vessel and controlling bleeding (abstract: “the device performs its function such as clamping and/or cutting”), the surgical clip comprising two legs (30 and 40), each including a cutting surface (91 and 92).
	It would have been prima facie obvious for one of ordinary skill in the art before the effective filing date to have modified the Whiting disclosure to incorporate the teachings of Kethman et al. and include that the secondary surface of Whiting (236A-B) is a cutting member for simultaneously cutting a blood vessel and controlling bleeding. One of ordinary skill in the art would have been motivated to perform this modification in order to reduce the cutting and clamping procedure to a single step, since multi-step cutting methods are known to be disadvantageous in the art (PP [0005]).
Regarding claim 3, Whiting, Kethman et al. and Transue et al. render all of the preceding limitations obvious, as shown above. Whiting further discloses wherein on each of the two legs (202 and 204 in Fig. 5), the secondary surface (236A-B) is adjacent to the flat surface (highlighted in annotated Fig. 5 below).
	However, Whiting fails to disclose wherein the cutting surface is adjacent to the flat surface, since the invention of Whiting lacks a cutting surface and is only configured to clamp a blood vessel.
	In the same field of endeavor of surgical clips (abstract), Kethman et al. teaches a surgical clip (Unit A in Fig. 2) for simultaneously cutting a blood vessel and controlling bleeding (abstract: “the device performs its function such as clamping and/or cutting”), the surgical clip comprising two legs (30 and 40), each including a cutting surface (91 and 92).
	It would have been prima facie obvious for one of ordinary skill in the art before the effective filing date to have modified the Whiting disclosure to incorporate the teachings of Kethman et al. and include that the secondary surface of Whiting (236A-B) is a cutting member for simultaneously cutting a blood vessel and controlling bleeding. One of ordinary skill in the art would have been motivated to perform this modification in order to reduce the cutting and clamping procedure to a single step, since multi-step cutting methods are known to be disadvantageous in the art (PP [0005]).
With respect to claim 4, Whiting, Kethman et al. and Transue et al. render all of the preceding limitations obvious, as shown above. Whiting further discloses wherein when the surgical clip (200 in Fig. 7) is in a closed state (Fig. 7), the secondary surfaces (236A-B in Fig. 5) are configured to bypass each other (it can be seen in Fig. 5 that their offset positions allow them to bypass each other) in order to clamp against the blood vessel through a scissoring action (PP [0042]: “In this embodiment, the complementary parts are arranged in a lock-step, or scissor-like configuration").
	However, Whiting fails to disclose the cutting surfaces of each of the two legs are configured to bypass each other in order to cut the blood vessel through a scissoring action, since the invention of Whiting lacks a cutting surface and is only configured to clamp a blood vessel.
	In the same field of endeavor of surgical clips (abstract), Kethman et al. teaches a surgical clip (Unit A in Fig. 2) for simultaneously cutting a blood vessel and controlling bleeding (abstract: “the device performs its function such as clamping and/or cutting”), the surgical clip comprising two legs (30 and 40), each including a cutting surface (91 and 92).
	It would have been prima facie obvious for one of ordinary skill in the art before the effective filing date to have modified the Whiting disclosure to incorporate the teachings of Kethman et al. and include that the secondary surface of Whiting (236A-B) is a cutting member for simultaneously cutting a blood vessel and controlling bleeding. One of ordinary skill in the art would have been motivated to perform this modification in order to reduce the cutting and clamping procedure to a single step, since multi-step cutting methods are known to be disadvantageous in the art (PP [0005]).
Regarding claim 5, Whiting, Kethman et al. and Transue et al. render all of the preceding limitations obvious, as shown above. Whiting further discloses wherein, when the surgical clip (200 in Fig. 5) is in a closed state (Fig. 7), the flat surfaces (highlighted below in annotated Fig. 5) of each of the two legs (202 and 204) are configured to occlude a lumen of the blood vessel (PP [0045]: “the two flexible ribs 234A and 234B interlock together to provide a cross-clamping action as well as additional pressure applied normal to tissue on a vessel”).

    PNG
    media_image1.png
    729
    569
    media_image1.png
    Greyscale

With respect to claim 7, Whiting, Kethman et al. and Transue et al. render all of the preceding limitations obvious, as shown above. Whiting further discloses wherein the material is one of stainless steel, titanium, talanum, platinum, an alloy of metals, or a polymer material (PP [0024]: "The present invention involves a surgical ligating clip, preferably made of a polymeric material").
Claim 8 is rejected under 35 U.S.C. 103 as being unpatentable over Whiting (PGPub US 2009/0171380 A1) in view of Kethman et al. (PGPub US 2014/0236170 A1) and Transue et al. (Patent No. US 4,979,950) as applied to claims 1-7 above, and further in view of Kappel et al. (PGPub US 2013/0226200 A1).
With respect to claim 8, Whiting, Kethman et al. and Transue et al. render all of the preceding limitations obvious, as shown above. However, each fails to disclose or teach wherein the material is absorbable by a body in which the surgical clip is installed.
	Kappel et al. teaches, however, in the same field of endeavor of surgical clips (PP [0025]: “The present invention relates to a clip for use in sealing lumens of body vessels”), a device (100 in Fig. 1) for applying surgical clips (102 and 104) made of a material that is absorbable by a body in which the surgical clip is installed (PP [0029]: “adaptor plates 102, 104 may be formed of any suitable biocompatible, absorbable material (e.g., PLA suture material) configured to be absorbed after a predetermined period of time (e.g., 3 days, 1 week, 1 month, etc.)”).
	It would have been prima facie obvious for one of ordinary skill in the art before the effective filing date to have further modified the Whiting and Kethman et al. combination to incorporate the teachings of Kappel et al. and include wherein the material is absorbable by a body in which the surgical clip is installed. One of ordinary skill in the art would have been motivated to perform this modification to eliminate the need for removal of the clip from the body, since the clip will naturally release after a predetermined lapse of time (PP [0029]).
Claims 9-10 are rejected under 35 U.S.C. 103 as being unpatentable over Hessel et al. (Patent No. US 5,797,922) in view of Kethman et al. (PGPub US 2014/0236170 A1).
With respect to claim 9, Hessel et al. discloses an applicator (24 in Fig. 1) for installing a surgical clip (26) that controls bleeding (abstract), the applicator (24) comprising: two jaws (60a-b) configured to simultaneously hold two surgical clips (26); and two handles (30a-b) configured to cause the two jaws (60a-b) to exert a deforming force on the two surgical clips (26) to cause the two surgical clips (26) to clamp the blood vessel (see Fig. 7, this device is meant for an umbilical cord but: “Where the claimed and prior art products are identical or substantially identical in structure or composition, or are produced by identical or substantially identical processes, a prima facie case of either anticipation or obviousness has been established” [MPEP 2112.01]).
	However, since the invention of Hessel et al. does not cut, Hessel et al. fails to disclose an applicator that simultaneously divides a blood vessel and controls bleeding, wherein the applicator causes the two surgical clips to simultaneously cut and clamp the blood vessel.
	In the same field of endeavor of surgical clips (abstract), Kethman et al. teaches a surgical clip (Unit A in Fig. 2) for simultaneously cutting a blood vessel and controlling bleeding (abstract: “the device performs its function such as clamping and/or cutting”), the surgical clip comprising two legs (30 and 40), each including a cutting surface (91 and 92).
	It would have been prima facie obvious for one of ordinary skill in the art before the effective filing date to have modified the Whiting disclosure to incorporate the teachings of Kethman et al. and include wherein the surgical clip simultaneously divides a blood vessel and controls bleeding by simultaneously cutting and clamping the blood vessel. One of ordinary skill in the art would have been motivated to perform this modification in order to reduce the cutting and clamping procedure to a single step, since multi-step cutting methods are known to be disadvantageous in the art (PP [0005]).
With respect to claim 10, Hessel et al. and Kethman et al. render all of the preceding limitations to be obvious, as shown above. Hessel et al. further discloses wherein the two jaws (60a-b in Fig. 1) include at least two grooves (70 seen in Fig. 2) to hold at least the two surgical clips (26) in proximity to each other at a predetermined distance (surgical clips 26 are held laterally apart as seen in Fig. 1).
	However, Hessel et al. fails to disclose that the two jaws allow a scissoring action for cutting tissue when the jaws exert the deforming force on the two surgical clips, since the surgical clips of Hessel et al. do not cut and therefore would not produce a scissoring cutting motion upon closure. 
	In the same field of endeavor of surgical clips (abstract), Kethman et al. teaches a surgical clip (Unit A in Fig. 2) for simultaneously cutting a blood vessel and controlling bleeding (abstract: “the device performs its function such as clamping and/or cutting”), the surgical clip comprising two legs (30 and 40), each including a cutting surface (91 and 92).
	It would have been prima facie obvious for one of ordinary skill in the art before the effective filing date to have modified the Whiting disclosure to incorporate the teachings of Kethman et al. and include wherein the two jaws allow a scissoring action for cutting tissue. One of ordinary skill in the art would have been motivated to perform this modification in order to reduce the cutting and clamping procedure to a single step, since multi-step cutting methods are known to be disadvantageous in the art (PP [0005]).
Claim 11 is rejected under 35 U.S.C. 103 as being unpatentable over Hessel et al. (Patent No. US 5,797,922) in view of Kethman et al. (PGPub US 2014/0236170 A1) and further in view of Levinson (Patent No. US 6,217,590 B1).
Regarding claim 11, Hessel et al. and Kethman et al. render all of the preceding limitations to be obvious, as shown above. However, Hessel et al. fails to disclose wherein the two jaws further include at least one or more additional grooves to hold one or more additional clips at either side or both sides of the two cutting surgical clips.
	In the same field of endeavor of surgical clips (abstract) Levinson teaches a clip applicator device with two jaws (upper 922a, 926a, 930a, and 934a in Fig. 35) (lower 922, 926, 939, and 934) that include at least one or more additional grooves (968, circled below in annotated Fig. 35, exterior grooves are the additional ones) to hold one or more additional clips (Column 20, lines 44-45: “The clip carrying channels, one of which is clip carrying channel 968 on jaw member 934”) at either side or both sides of the two cutting surgical clips (interior center grooves).

    PNG
    media_image2.png
    348
    408
    media_image2.png
    Greyscale

	It would have been prima facie obvious for one of ordinary skill in the art to have further modified the Hessel et al. and Kethman et al. combination to further include the teachings of Levinson and include two jaws that further include at least one or more additional grooves to hold one or more additional clips at either side or both sides of the two cutting surgical clips. One of ordinary skill in the art would have been motivated to perform this modification in order to clip multiple segments of a blood vessel simultaneously (Column 2, lines 58-65). Furthermore, this incorporation would involve a simple substitution of the jaws that would yield predictable results.
Claim 12 is rejected under 35 U.S.C. 103 as being unpatentable over Hessel et al. (Patent No. US 5,797,922) in view of Kethman et al. (PGPub US 2014/0236170 A1) and further in view of Scheib et al. (PGPub US 2015/0048142 A1).
With respect to claim 12, Hessel et al. and Kethman et al. render all of the preceding limitations to be obvious, as shown above. Hessel et al. further discloses wherein the two jaws (60a-b in Fig. 1) are configured to hold at least two surgical clips (26) at an offset to each other (clips 26 are held laterally offset from one another with 100b in between). However, Hessel et al. fails to disclose that the surgical clips are being held at an offset in order to shield cutting edges of the surgical clips from contact with tissue during placement of the surgical clips.
	Scheib et al. teaches, in the analogous field of transecting fasteners for cutting and securing tissue (abstract), an applicator device (100 in Fig. 1) with two jaws (122 and 124) configured to hold at least two surgical clips/fasteners (110 in Fig. 2) (PP [0024]: “one or more transecting fasteners”), each having cutting surfaces (136) on their upper and lower legs (top and bottom portions in Fig. 2). Scheib et al. further teaches that the clips (110 in Fig. 5) are offset (laterally offset in Fig. 5) in a way that shields the cutting edges of the surgical clips from contact with tissue during placement of the surgical clips (see annotated Fig. 5 below).

    PNG
    media_image3.png
    522
    400
    media_image3.png
    Greyscale

	It would have been prima facie obvious for one of ordinary skill in the art before the effective filing date to have modified the Hessel et al. and Kethman et al. combination further to incorporate the teachings of Scheib et al. and include wherein the two jaws are configured to hold at least two surgical clips at an offset to each other in order to shield cutting edges of the surgical clips from contact with tissue during placement of the surgical clips. One of ordinary skill in the art would have been motivated to perform this modification because it is a simple substitution that would have produced predictable results.
Claims 13-16 are rejected under 35 U.S.C. 103 as being unpatentable over Hessel et al. (Patent No. US 5,797,922) in view of Kethman et al. (PGPub US 2014/0236170) and further in view of Transue et al. (Patent No. US 4,979,950).
With respect to claim 13, Hessel et al. discloses a blood vessel clamping system (24 and 26 in Fig. 1), comprising: a pair of surgical clips (26) configured to clamp the blood vessel (abstract), each of the pair of surgical clips (26 in Fig. 2) including: two legs (110 and 112) each including a flat surface (flat inner surface of 110 and 112), a curved section (114) configured to join the two legs (110 and 112); and an applicator (24 in Fig. 1) configured to hold the pair of surgical clips (26) in contact with each other (clips 26 in contact via jaws 60a-b of applicator 24, limitation does not require direct contact) and to apply pressure to deform the pair of surgical clips (26) in order to cause the surgical clips (26) to clamp the blood vessel (see Fig. 7).
	However, since the surgical clips disclosed by Hessel et al. do not have blades, Hessel et al. fails to disclose a pair of surgical clips configured to simultaneously cut and clamp the blood vessel, each including a cutting surface, and an applicator configured to cause the surgical clips to simultaneously cut and clamp the blood vessel. Hessel et al. further fails to disclose wherein surfaces of the two legs opposite the flat surface and the cutting surface are textured all along their lengths to prevent slippage when the surgical clip is held by an applicator.
	Kethman et al. teaches, in the same field of endeavor of surgical clips (abstract), a pair of surgical clips (Unit A and B, Fig. 2) configured to simultaneously cut and clamp (PP [0039]), each including legs (30 and 40 in Fig. 2) a flat surface (textured part of 32, 42, 34, and 44) (see broadest reasonable interpretation of “flat” above) and a cutting surface (92, 91, and 7); and a method of application which applies pressure to cause the surgical clips to simultaneously cut and clamp the blood vessel (PP [0058]: “The jaws are then closed and the umbilical cord is simultaneously clamped (on both the placental side and the infant side) and cut”). The surgical clips of Kethman et al. could easily be swapped out with the clips provided in the Hessel et al. disclosure.
	It would have been prima facie obvious for one of ordinary skill in the art before the effective filing date to have modified the Hessel et al. disclosure to incorporate the teachings of Kethman et al. and include a pair of surgical clips configured to simultaneously cut and clamp the blood vessel, each including a cutting surface, in which the surgical clips are able to simultaneously cut and clamp the blood vessel. One of ordinary skill in the art would have been motivated to perform this modification in order to allow a single step cutting/clamping, since a multi-step cutting method is known in the art to be disadvantageous (PP [0005]).
	However, Kethman et al. fails to disclose wherein surfaces of the two legs opposite the flat surface and the cutting surface are textured all along their lengths to prevent slippage when the surgical clip is held by an applicator, since the grip (70 in Fig. 2) of Kethman et al. provides texture along a lateral width of the clip.
	In the same field of endeavor of surgical clips (abstract), Transue et al. teaches a surgical clip (10 in Fig. 1), the surgical clip (10) comprising two legs (12 and 14) and a curved section (13) configured to join the legs (12 and 14), each leg (12 and 14) including an inner surface (right side with 40 and 42) wherein surfaces of the two legs (12 and 14) opposite the inner surface (right side with 40 and 42) are textured all along their lengths (60 extends along lengths of 12 and 14) to prevent slippage when the surgical clip is held by an applicator (col. 4, lines 43-44: “These serrations [60] engage with complementing serrations or grooves in the applier tips”).
	It would have been prima facie obvious for one of ordinary skill in the art to have further modified the Hessel et al. and Kethman et al. combination to further include the teachings of Transue et al. and incorporate wherein surfaces of the two legs opposite the flat surface and the cutting surface are textured all along their lengths to prevent slippage when the surgical clip is held by an applicator. One of ordinary skill in the art would have been motivated to perform this modification in order to enhance clip retention (col. 4, lines 55-57: “The angled surfaces thus enhance rearward clip retention during clip placement”).
Regarding claim 14, Hessel et al.,Kethman et al. and Transue et al. render the preceding limitations obvious. Hessel et al. further discloses wherein the pair of surgical clips (26 in Fig. 2) have a same cross-sectional profile (they are identical). Additionally, Kethman et al. teaches that in some embodiments, identical and symmetrical clip halves may be useful depending on the application (PP [0040]).
	It would have been prima facie obvious for one of ordinary skill in the art before the effective filing date to have further modified the Hessel et al. and Kethman et al. combination to include more of their respective teachings and incorporate wherein the pair of surgical clips have a same cross-sectional profile. One of ordinary skill in the art would have been motivated to perform this modification because changing the profiles of the surgical clips would have been a simple substitution which yields predictable results.
With respect to claim 15, Hessel et al., Kethman et al. and Transue et al. render the preceding limitations obvious. However, Hessel et al. fails to disclose wherein the pair of surgical clips have different cross-sectional profiles.
	Kethman et al. further teaches, however, a pair of surgical clips (Unit A and B in Fig. 2) for simultaneous use together (abstract) wherein the pair of surgical clips (Unit A and B) have different cross-sectional profiles (PP [0046]: “the taller, first cutting blade 91 is on the lower half of Unit A but is on the upper half of Unit B”).
	It would have been prima facie obvious for one of ordinary skill in the art before the effective filing date to have further modified the Hessel et al., Kethman et al. and Transue et al. combination to incorporate the teachings of Kethman et al. and include wherein the pair of surgical clips have different cross-sectional profiles. One of ordinary skill in the art would have been motivated to perform this modification in order to increase the shear force between each pair of cutting elements to assist in cutting tissue (PP [0046]).
With respect to claim 16, Hessel et al., Kethman et al. and Transue et al. render the preceding limitations obvious. However, Hessel et al. fails to disclose wherein the pair of surgical clips have cross-sectional profiles that are mirror images of each other.
	Kethman et al. further teaches, however, a pair of surgical clips (Unit A and B in Fig. 2) for simultaneous use together (abstract) wherein the pair of surgical clips (Unit A and B) have cross-sectional profiles that are mirror images of each other (PP [0046]: “the taller, first cutting blade 91 is on the lower half of Unit A but is on the upper half of Unit B”).
	It would have been prima facie obvious for one of ordinary skill in the art before the effective filing date to have further modified the Hessel et al., Kethman et al. and Transue et al. combination to incorporate the teachings of Kethman et al. and include wherein the pair of surgical clips have different cross-sectional profiles. One of ordinary skill in the art would have been motivated to perform this modification in order to increase the shear force between each pair of cutting elements to assist in cutting tissue (PP [0046]).
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Zammataro et al. (Patent No. US 9,775,623 B2) discloses a clip applicator that is configured to hold two clips (see Figs. 9-10), but the clips are not applied through a scissoring motion.
Shankarsetty (Patent No. US 10,292,712 B2) discloses a clip applicator that holds two clips (see Fig. 5).
Ramsey et al. (Patent No. US 5,913,862) discloses a cutting and clamping device (abstract) wherein the clips have texture on their outer legs (see Fig. 1).
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Bridget E. Rabaglia whose telephone number is (571)272-2908. The examiner can normally be reached Monday - Thursday, 7am - 5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jackie Ho can be reached on (571) 272-4696. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/BRIDGET E. RABAGLIA/Examiner, Art Unit 3771        

/TAN-UYEN T HO/Supervisory Patent Examiner, Art Unit 3771